DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined 	under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-7, 14-19 in the reply filed on 04/18/2022 is acknowledged.
Claim Objections
3.	Claim 4 is objected to because of the following informalities: 
	Claim 4, line 2 recites “in response to the the system information” which should be corrected as “in response to the .
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites the limitation "the transmitter" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
		Claims 2-7 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-7, 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang et al (US 20160183250 A1, hereinafter referred to as Fang).
		Re claim 1, Fang teaches a network device (base station, Fig. 4), comprising:
	(i) a memory storing program instructions (Fig. 4, Par 0146-0158 --- the base station definitely has storage capability to store the instructions necessary to perform the functions of the base station);
	(i) a processor (processing module 411, Fig. 4) coupled to the memory, wherein the program instructions, when executed by the processor (Fig. 4, Par 0146-0158), enable the device to:
	(iii) obtain pieces of system information (system information coded block 1-4 sent repeatedly/multiple times according to coverage grade) corresponding to N coverage grades(coverage grades 1-3, Fig. 7; coverage grades 1-4, Fig. 8; coverage grades 1-5, Fig. 10) within a coverage area of a cell (base station 41, Fig. 4), wherein a coverage grade G_i (one of coverage grades 1-3 (Fig. 7), 1-4 (fig. 8), 1-5 (Fig. 10)) corresponds to a piece of system information S_i (system information sent repeatedly for a coverage grade) in the pieces of system information (Fig. 1-2, Fig. 4-10, Par 0003, Par 0106-0117, Par 0144-0154, Par 0176-0185, Par 0195-0196, Par 0211-0213, Par 0228-0230); and
	(iv) send the pieces of system information (repeated transmission of system information block over a transmission period of 4 frames/40ms) over a target channel (broadcast channel) by using different sending parameters (different number of repetitions according to different coverage enhancement grades), wherein a sending parameter used to send the system information S_i is at least one of a physical-layer parameter and a higher-layer parameter (number of repetitions according to different coverage enhancement grades) that is used by the transmitter (sending module 412) when user equipment (terminal 42) belonging to the coverage grade G_i (terminal requiring a coverage enhancement grade out of a number of coverage enhancement grades as shown in Fig. 7-10) is enabled to reliably receive the system information S_i over the target channel (each coverage enhancement grade provides repetitions of system information to enable a terminal corresponding to the coverage grade to decode system information reliably) (Fig. 1-2, Fig. 4-10, Par 0003, Par 0106-0117, Par 0144-0154, Par 0158, Par 0176-0192, Par 0195-0208, Par 0211-0216, Par 0219-0225, Par 0228-0233, Par 0236-0244);
	(iii) wherein i and N are positive integers, and 1≤i≤N (coverage grades 1-3, Fig. 7; coverage grades 1-4, Fig. 8; coverage grades 1-5, Fig. 10) (Fig. 7-10, Par 0180, Par 0196, Par 0213, Par 0230).
		Claim 14 recites a method performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 15, Fang teaches that the pieces of system information are sent by the transmitter in a time division multiplexing or frequency division multiplexing manner (Par 0175-0184, Par 0193-0199, Par 0245-0252).
		Re claims 3, 16, Fang teaches that the system information S_i is identical to or different from a piece of system information S_j (repeated transmission of system information for different coverage grades wherein the number of repetition is different for each coverage grade), wherein the system information S_j is a piece of system information corresponding to any coverage grade G_j (a coverage grade out of a number of coverage grades 1-3 (Fig. 7)/1-4 (Fig. 8)/1-5 (Fig. 10)) in the N coverage grades ( 3 coverage grades (Fig. 7)/ 4 coverage grades (Fig. 8)/ 5 coverage grades (Fig. 10)) other than the coverage grade G_i, 1≤j≤N, and i≠j (Fig. 1-2, Fig. 4-10, Par 0003, Par 0106-0117, Par 0144-0154, Par 0176-0185, Par 0195-0196, Par 0211-0213, Par 0228-0230).
		Re claims 4, 17, Fang teaches that in response to the system information S_i being different from the system information S_j (each coverage grade has different number of repetitions), the system information S_i comprises a diff_i (added repetitions for higher coverage grade) and a comm (higher coverage grade includes the number of repetitions of the lower coverage grade), wherein: the diff_i is a piece of partial system information obtained by the processor for the coverage grade G_i (added/extra repetitions for higher coverage grade after including the repetitions of a lower coverage grade), and the comm is a piece of common-content partial system information for the system information S_i and the system information S_j (higher coverage grade includes the number of repetitions of the lower coverage grade) (Fig. 1-2, Fig. 4-10, Par 0003, Par 0106-0117, Par 0144-0154, Par 0176-0185, Par 0195-0196, Par 0211-0213, Par 0228-0230).
		Re claims 5, 18, Fang teaches to send, in one system information sending process, M+l pieces of partial system information comprising M of the N diff_i's (gradually (multiple of four) added repetitions for each higher coverage grades and a UE under a coverage grade combines system information from each repetitions (partial system information) associated with the coverage grade) and the comm (system information sent over broadcast channel without any repetition and coverage enhancement), wherein: the comm is sent over the target channel by using a first sending parameter (system information sent over broadcast channel without any repetition in a transmission period of 40 ms), wherein the first sending parameter is at least one of a physical-layer parameter and a higher-layer parameter (no repetition/0 repetition) that is used by the transmitter when user equipment belonging to a coverage grade G_n is enabled to reliably receive the comm over the target channel (terminal reliably decodes system information sent on the broadcast channel when it does not require any coverage enhancement), the diff_i is sent over the target channel by using a second sending parameter (gradually (multiple of four) added repetitions for each higher coverage grades), wherein the second sending parameter is at least one of a physical-layer parameter and a higher-layer parameter (number of repetitions) that is used by the transmitter when the user equipment belonging to the coverage grade G_i is enabled to reliably receive the diff_i over the target channel (each coverage enhancement grade provides repetitions of system information to enable a terminal corresponding to the coverage grade to decode system information reliably), and M is a positive integer that is not greater than N (3 coverage grades (Fig. 7)/ 4 coverage grades (Fig. 8)/ 5 coverage grades (Fig. 10)); and among coverage grades corresponding to the M pieces of partial system information, receiving performance of the user equipment belonging to the coverage grade G_n is the poorest in the cell (highest coverage grade is required for the UE having poorest receive quality/requiring highest repetitions to successfully decode system information) (Fig. 1-2, Fig. 4-10, Par 0003, Par 0106-0117, Par 0144-0154, Par 0158, Par 0176-0192, Par 0195-0208, Par 0211-0216, Par 0219-0225, Par 0228-0233, Par 0236-0244).
		Re claims 6, 19, Fang teaches that complete sending, in L consecutive system information sending processes (repeated transmission of system information), the pieces of system information obtained by the processor that are corresponding to the N coverage grades within the coverage area of the cell (3 coverage grades (Fig. 7)/ 4 coverage grades (Fig. 8)/ 5 coverage grades (Fig. 10)), wherein L is a positive integer, and in the L consecutive system information sending processes, a smaller value of i indicates more times that the diff_i is sent (when the smaller value of i indicates higher coverage enhancement grades, then the smaller value of i definitely indicates more repetitions of system information/diff_i) (Fig. 1-2, Fig. 4-10, Par 0003, Par 0106-0117, Par 0144-0154, Par 0158, Par 0176-0192, Par 0195-0208, Par 0211-0216, Par 0219-0225, Par 0228-0233, Par 0236-0244).
		Re claim 7, Fang teaches that at least one of the physical-layer parameter and the higher-layer parameter comprises at least one of the following parameters: a bandwidth, a frequency, a transmit power, a modulation and coding scheme (MCS), a spreading factor (SF), a quantity of repetitions (number of repetitions associated with each coverage grade),or a time length (40 ms/4 frames) (Fig. 1-2, Fig. 4-10, Par 0003, Par 0106-0117, Par 0144-0154, Par 0176-0185, Par 0195-0196, Par 0211-0213, Par 0228-0230).

Relevant Prior Art
		Yi et al (US 20150296518 A1) discloses that a UE requests a coverage enhancement level to a base station and the base station repeatedly transmits system information over a broadcast channel based on the coverage enhancement request (Fig. 24, Par 0261-0274).





Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473